DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/04/2021 is considered and signed IDS form is attached.

Claim Objections
Claims 1, 19 and 20 are objected to because of the following informalities: Claim 1, line 11, Claim 19, line 12 and Claim 20, line 12 recite “loss facor”, which should be “loss factor”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “Formula1” in line 1 which should be “Formula 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites “2,4,6-tripropyl-1,3,5-trioxane”. Given that claim 14 already recites 2,4,6-tri(n-propyl)-1,3,5-trioxane and 2,4,6-tri(iso-propyl)-1,3,5-trioxane, claim 15 is broader than claim 14 and claim 15 fails to further limit the subject matter of claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 2016/0311199 A1) in view of Koesters et al. (5,475,056).

Regarding claims 1-13 and 16-18, Iwamoto et al., disclose an interlayer (i.e. a film) for laminated glass comprising a second layer 2 (sound insulating layer) disposed between a first layer 1 (first surface layer) and a third layer 3 (second surface layer) (see Abstract, Figure 1 and paragraph 0054). The first layer, the second layer and the third layer comprise polyvinyl acetal resin and plasticizer (see paragraph 0056). The plasticizer can be triethylene glycol bis 2-ethylhexanoate (see paragraph 0092), which is identical to that utilized in the present invention (see paragraphs 0087, 0092 and 0103). 
The first layer (i.e. first surface layer) and the third layer (i.e. second surface layer) comprise polyvinyl acetal resin having an acetylation degree of 0.01 to 10 mol% (acetyl groups) (see paragraph 0073), which is identical to that utilized in the present invention for first surface layer and second surface layer (see paragraphs 0086 and 0090 of published application). The first layer and the third layer comprise polyvinyl acetal resin having hydroxyl content of 25 to 35 mol% (see paragraph 0070), which is identical to that utilized in the present invention for first surface layer and second surface layer (see paragraphs 0086 and 0090 of published application).
The second layer (sound insulating layer) is a monolayer (see Figure 1, layer 2). The second layer comprises polyvinyl acetal resin having acetylation degree (acetyl groups) of 0.01 to 30 mol% and hydroxyl content of 17 to 30 mol% (see paragraphs 0072 and 0069), which is identical to that utilized in the present invention for sound insulating layer (see paragraphs 0095 and 0097 of published application).  The amount of plasticizer in the second layer is 50 to 100 parts by weight relative to 100 parts by weight of polyvinyl acetal resin (see paragraph 0100). The amount of plasticizer in the second layer (sound insulating layer) is 33 to 50 wt% (33 = 50/150 x 100 and 50 = 100/200 x 100).
Accordingly, Iwamoto et al. disclose the first layer (first surface layer), the second layer (sound insulating layer) and the third layer (second surface layer) having polyvinyl acetal resin and plasticizer are identical to that utilized in the present invention.
Further, Iwamoto et al. disclose the thickness of the interlayer film is 0.1 to 3 mm and thickness of interlayer is defined as T (see paragraphs 0159 and 0160). The thickness of the second layer (sound insulating is 0.0625T to 0.375 T (see paragraph 0160). Therefore thickness of the second layer is 0.00625 to 1.125 mm (0.00625 = 0.0625 x 0.1 and 1.125 = 0.375 x 3). Accordingly, the thickness of the second layer is 6.25 to 37.5 % based on total thickness of interlayer film (6.25 = 0.00625/0.1 x 100 and 37.5 = 1.125/3 x 100).
Iwamoto et al. do not disclose the second layer (sound insulating layer) comprises trioxane-based compound and its amount as presently claimed.
Koesters et al. disclose yellowing-inhibiting additive such as paraldehyde which is 2,4,6-trimethyl-1,3,5-trioxane (see col.2, lines 17-18)that can be present in amount of 0.05 to 5 wt% (see col. 2, lines 21-25). The yellowing-inhibiting additive can be mixed with a primer on a substrate, wherein the yellowing-inhibiting additive prevents yellowing of overlying topcoat (see col. 4, claims 1 and 2). The yellowing-inhibiting additive prevents discoloration (see col.1, lines 10-12 and col. 4, lines 36-37).
In light of motivation for using 0.05 to 5 wt% of yellowing-inhibiting additive such as  2,4,6-trimethyl-1,3,5-trioxane disclosed by Koesters et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.05 to 5 wt% of yellowing-inhibiting additive such as  2,4,6-trimethyl-1,3,5-trioxane in the second layer (sound insulating layer) in Iwamoto et al. in order to prevent yellowing and discoloration of overlying first layer (first surface layer) and third layer (second surface layer), and thereby arrive at the claimed invention. 
Accordingly, Iwamoto et al. in view of Koesters disclose the second layer comprising 2,4,6-trimethyl-1,3,5-trioxane. Although, Iwamoto et al. in view of Koesters do not explicitly disclose the second layer is sound insulating layer, given that the second layer of Iwamoto et al. in view of Koesters is identical to presently claimed sound insulating layer, it is inherent or obvious that the second layer of Iwamoto et al. in view of Koesters is sound insulating layer. 
Iwamoto et al. in view of Koesters disclose the interlayer (film) as set forth above. Iwamoto et al. in view of Koesters do not disclose interlayer having L/F value reduction rate.  However, given that the interlayer including first layer (first surface layer), second layer (sound insulating layer) and third layer (second surface layer) of Iwamoto et al. in view of Koesters is identical to that presently claimed, it is inherent or obvious that the interlayer of Iwamoto et al. in view of Koesters has L/F value reduction rate as presently claimed.
Iwamoto et al. in view of Koesters do not disclose loss factor L/F value at 30 C and loss factor L/F value at 20 C. However, given that the interlayer including first layer (first surface layer), second layer (sound insulating layer) and third layer (second surface layer) of Iwamoto et al. in view of Koesters is identical to that presently claimed, it is inherent or obvious that the interlayer of Iwamoto et al. in view of Koesters has loss factor L/F value at 30 C and loss factor L/F value at 20 C as presently claimed.

Regarding claims 19 and 20, Iwamoto et al. disclose a laminated glass comprising the interlayer between a first glass plate and a second glass plate, i.e. light transparent panels (see paragraph 0171). Further, the laminated glass is used for automobiles and vehicles (see paragraph 0181), i.e. a vehicle comprising the laminated glass.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Iwamoto et al. (US 2016/0311199 A1) in view of Koesters et al. (5,475,056) or alternatively (ii) Iwamoto et al. (US 2016/0311199 A1) in view of Koesters et al. (5,475,056) as applied to claim 13 above, further in view of Kim et al. (US 2021/0078302 A1).

Regarding claims 14 and 15, Iwamoto et al. in view of Koesters disclose the interlayer film as set forth above. While Koesters et al. disclose anti-yellowing additive such as 2,4,6-trimethyl-1,3,5-trioxane, Iwamoto et al. in view of Koesters do not disclose anti-yellowing additive such as 2,4,6-tri(n-propyl)-1,3,5-trioxane or 2,4,6-tri(iso-propyl)-1,3,5-trioxane.
However,  2,4,6-trimethyl-1,3,5-trioxane and 2,4,6-tri(n-propyl)-1,3,5-trioxane or 2,4,6-tri(iso-propyl)-1,3,5-trioxane are homologs  - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, homologs differ only in number of CH2 groups or number of carbon atoms in alkyl groups (methyl compared to propyl or isopropyl), and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the 2,4,6-tri(n-propyl)-1,3,5-trioxane or 2,4,6-tri(iso-propyl)-1,3,5-trioxane disclosed in the present claims is but an obvious variant of the 2,4,6-trimethyl-1,3,5-
Alternatively, Kim et al. disclose an interlayer comprising a trioxane-based compound and a plasticized polyvinyl acetal resin (see paragraph 0075). The trioxane-based compound such as 2,4,6-tri(n-propyl)-1,3,5-trioxane or 2,4,6-tri(iso-propyl)-1,3,5-trioxane improves fluidity of a molten resin in manufacturing processes of the film for laminating glass and decreases occurrence of optical defects over the entire film (see paragraphs 0045, 0050, 0051, 0053).
In light of motivation for using  trioxane-based compound such as 2,4,6-tri(n-propyl)-1,3,5-trioxane or 2,4,6-tri(iso-propyl)-1,3,5-trioxane disclosed by Kim et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 2,4,6-tri(n-propyl)-1,3,5-trioxane or 2,4,6-tri(iso-propyl)-1,3,5-trioxane in the second layer (sound insulating layer) in Iwamoto et al. in view of Koesters in order to improve fluidity of a molten resin in manufacturing processes of the film for laminating glass and decrease occurrence of optical defects over the entire film, and thereby arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 11, 16, 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 11 and 12 of copending Application No. 17/106,346 (hereafter referred as US ‘346). Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.
Copending application US ‘346 discloses a film for laminating glass, a laminated glass and a vehicle. The only differences between present claims and copending claims are that 
Regarding (i), given that the film for laminating glass disclosed by US ‘346 is identical to that presently claimed, it is inherent or obvious that the film for laminating glass of US ‘346 has L/F value reduction rate, loss factor at 30 C and loss factor at 20 C as presently claimed.
Regarding (ii), the specific haze of copending application is within the broad disclosure of present application.
Regarding (iii), the specific difference in amount of plasticizer between the first surface layer and the interlayer of copending application is within the broad disclosure of present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787